Wu v Doe (2016 NY Slip Op 05638)





Wu v Doe


2016 NY Slip Op 05638


Decided on July 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2015-07904
 (Index No. 24488/12)

[*1]Johnny Wu, appellant, "
vJohn Doe/Jane Doe," etc., et al., defendants; Motor Vehicle Accident Indemnification Corporation, nonparty-respondent.


Patterson & Sciarrino, LLP, Bayside, NY (Antonio Marano of counsel), for appellant.
Kornfeld, Rew, Newman & Simeone, Suffern, NY (William S. Badura of counsel), for nonparty-respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Nahman, J.), entered June 30, 2015, which denied his motion for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation.
ORDERED that the order is affirmed, with costs.
Contrary to the plaintiff's contention, the Supreme Court properly denied his motion for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation (see Insurance Law § 5218; CPLR 304, 403; Archer v Motor Veh. Acc. Indem. Corp., 118 AD3d 5; Matter of Acosta-Collado v Motor Veh. Acc. Indem. Corp., 103 AD3d 714, 715).
MASTRO, J.P., RIVERA, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court